Rosenberger, J.
(concurring). I concur in the result, which
affirms the Family Court order partially granting the motion to quash a subpoena duces tecum. The first part of the Family Court’s order states "[t]he names and other identifying information need not be provided” if the person to whom the subpoena was directed "is willing to produce the persons whose names were requested by respondent at a time and place to be chosen together by [respondent’s attorney] and [the person to whom the subpoena was directed]”. Although, as the dissent observes, the parties to this appeal have not supplied any statutory or case authority for this portion of the order, that is not, per se, a reason to reverse it. No statutory or case authority has been submitted showing this portion of the order to have been an improper exercise of the court’s discretion or jurisdiction.
The dissent notes that compliance with the order to produce the people who were present would require the recipient of the subpoena "to conduct her own investigation, to identify and locate all such persons who might come within the compass of the subpoena, and then to produce them for interviews”. In my view, this ignores the setting in which the original incident took place. It took place in a classroom, while class was in session. It should not require any great deal of effort to have the students who were in that classroom at the time brought together in the classroom again for the purpose of being interviewed. Obviously, the good faith efforts of the recipient of the subpoena to comply with that portion of the order would be sufficient to avoid contempt.
*407In light of this, an extended discussion of the confidentiality of addresses and telephone numbers of students is unnecessary.